Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Grunkemeyer on February 17, 2021.
	Please amend claims 1, 15, and 29 to read as follows:

1.	A composition comprising a polymer made by a method comprising:
providing an alkoxysilane-terminated polyurea;
wherein the alkoxysilane-terminated polyurea is a reaction product of a mixture consisting of
an aliphatic polyisocvanate having at least 2 isocyanate groups and an amino-functional alkoxysilane of the formula NH(R3)(CH2)nSi(R2)x(OR1)3-x; wherein n is 1, 2, or 3; wherein x is 0, 1, or 2;
wherein each R1 and R2 is an alkyl group; and
wherein R3 is aryl, alkyl, an ester-containing alkyl, or a fluorinated alkyl group; and
reacting by a moisture-curing reaction the polyurea and a fluorinated material having one or more alkoxy or hydroxyl groups.
15.	A method comprising:
providing an alkoxysilane-terminated polyurea;

an aliphatic polyisocvanate having at least 2 isocyanate groups and an amino-functional alkoxysilane of the formula NH(R3)(CH2)nSi(R2)x(OR1)3-x; wherein n is 1, 2, or 3; wherein x is 0, 1, or 2;
wherein each R1 and R2 is an alkyl group; and
wherein R3 is aryl, alkyl, an ester-containing alkyl, or a fluorinated alkyl group; and
reacting by a moisture-curing reaction the polyurea and a fluorinated material having one or more alkoxy or hydroxyl groups.
29.	A composition comprising:
a polymer made by a method comprising:
providing an alkoxysilane-terminated polyurea;
wherein the alkoxysilane-terminated polyurea is a reaction product of a mixture consisting of an aliphatic polyisocyanate having at least 2 isocyanate groups and an amino-functional alkoxysilane of the formula NH(R3)(CH2)nSi(R2)x(OR1)3-x; wherein n is 1, 2, or 3; wherein x is 0, 1, or 2;
wherein each R1 and R2 is an alkyl group; and
wherein R3 is aryl, alkyl, an ester-containing alkyl, or a fluorinated alkyl group; and
reacting by a moisture-curing reaction the polyurea and a fluorinated material having one or more alkoxy or hydroxyl groups; and an amino-functional alkoxysilane, 3-aminopropyltrimethoxysilane, 3-aminopropyltriethoxysilane, 3-aminopropylmethyldiethoxysilane, or N-methyl-3-aminopropyltrimethoxysilane.
Please add new claims 33 and 34:
33.	The polymer of claim 1, wherein the aliphatic polyisocyanate is a hexamethylene diisocyanate trimer.


The Examiner encouraged Applicant to insert into line 3 of each of claims 1 and 15 and line 4 of claim 29 the phrase “of a mixture consisting of” for reasons outlined on the interview summary form.
	An updated/modified survey of the prior art, to include evaluation of those species not previously considered, did not yield any references more germane than those already of record.  Accordingly, claims 1, 3-13, 15, 17-25, and 28-34 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





February 18, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765